Name: Regulation (EEC) No 604/71 of the Commission of 23 March 1971 fixing the list of representative producer markets for the products listed in Annex I to Regulation No 159/66/EEC
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 154 Official Journal of the European Communities 24.3.71 Official Journal of the European Communities No L 70/9 REGULATION (EEC) No 604/71 OF THE COMMISSION of 23 March 1971 fixing the list of representative producer markets for the products listed in Annex I to Regulation No 159/66/EEC Article 2THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, establishing the The following Regulations are hereby repealed :Having regard to the Treaty European Economic Community ; Regulation No 95/67/EEC3 of 10 May 1967 fixing the list of representative markets for cauliflowers, as amended by Regulation (EEC) No 522/684 ; Regulation No 151/67/EEC5 of 23 June 1967 fixing the list of representative producer markets for tomatoes ; Having regard to Council Regulation No 159/66/EEC1 of 25 October 1966 laying down additional provisions on the common organisation of the market in fruit and vegetables, as amended by Regulation (EEC) No 2515/69,2 and in particular Article 5 (2) thereof; Whereas basic and buying-in prices are fixed each year for each of the products listed in Annex I to Regulation No 159/66/EEC; whereas, pursuant to Article 5 of that Regulation, it is necessary to fix a list of representative producer markets for these products ; whereas, for the purposes of compiling this list, only those markets in the Member States on which a large proportion of national production is marketed throughout the marketing year, or during one of the periods into which the marketing year can be divided, should be considered; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Fruit and Vegetables ; Regulation No 153/67/EEC6 of 23 June 1967 fixing the list of representative producer markets for lemons ; Regulation No 155/67/EEC7 of 23 June 1967 fixing the list of representative producer markets for peaches , as amended by Regulation (EEC) No 904/688 ; Regulation No 291/67/EEC9 of 12 July 1967 fixing the list of representative producer markets for pears ; HAS ADOPTED THIS REGULATION: Article 1 Regulation No 339/67/EEC10 of 25 July 1967 fixing the list of representative producer markets for table grapes ; 3 OJ No 90, 10.5.1967, p. 1769/67. The markets listed in the Annexes to this Regulation shall be regarded as representative, within the meaning of Article 5 of Regulation No 159/66/EEC, in respect of each of the products listed in Annex I to that Regulation . , 4 OJ No L 102, 30.4.1968, p . 8 . 0 OJ No 126, 26.6.1967, p. 2483/67. 6 OJ No 126, 26.6.1967, p. 2486/67. 7 OJ No 126, 26.6.1967, p. 2488/67. 8 OJ No L 157, 5.7.1968, p . 15 . 1 OJ No 192, 27.10.1966, p. 3286/66 . 2 OJ No L 318, 18.12.1969, p. 10. 9 OJ No 153 , 14.7.1967, p. 3 . 10 OJ No 168, 26.7.1967, p. 3 . ' Official Journal of the European Communities 155 Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from  Regulation No 399/67/EEC1 of 31 July 1967 fixing the list of representative producer markets for apples ;  Regulation No 924/67/EEC2 of 29 November 1967 fixing the list of representative producer markets for mandarins ;  Regulation No 926/67/EEC3 of 29 November 1967 fixing the list of representative producer markets for sweet oranges, as amended by Regulation (EEC) No 2074/684 .  1 May 1967 to cauliflowers,  1 June 1971 to the other products listed in Annex I to Regulation No 159/66/EEC. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 March 1971 . For the Commission The President Franco M. MALFATTI i OJ No 177, 2.8.1967, p. 8 . 2 OJ No 291, 30.11.1967, p. 13 . » OJ No 291, 30.11.1967, p. 15 . « OJ No L 306, 20.12.1968, p . 27. ANNEX 1 Representative producer markets for cauliflowers Belgium and Luxembourg: Sint-Katelijne-Waver Germany : Hamburg Kitzingen Maxdorf Straelen Reichenau France: ChÃ ¥teaurenard Saint-Pol-de-Leon Saint-Omer Saint-Malo Chalon-sur-SaÃ ´ne Italy : Ascoli Piceno Salerno Pisa Ancona Pesaro The Netherlands : Westerlee Barendrecht Grootebroek 156 Official Journal of the European Communities ANNEX 11 Representative producer markets for tomatoes Belgium and Luxembourg : Sint-Katelijne-Waver Germany : Roisdorf Weisenheim Heidelberg Reichenau France : ChÃ ¥teaurenard Perpignan Marmande Italy : Siracusa Pescara Ascoli Piceno Salerno The Netherlands : Rotterdam Venlo Westerlee ANNEX 111 Representative producer markets for peaches France : Perpignan Valence Montauban Italy : Ferrara Salerno Bologna Verona Ravenna Forli ANNEX IV Representative producer markets for table grapes France: Avignon NÃ ®mes Italy : Siracusa Bari Ascoli Piceno Chieti Official Journal of the European Communities 157 ANNEX V Representative producer markets for pears Belgium and Luxembourg : Sint-Truiden Germany : Hamburg Weisenheim Ingelheim Bonn France : Avignon Valence Angers Italy : Bologna Bolzano Ferrara Ravenna Trento Verona The Netherlands : Geldermalsen Utrecht Zwaag ANNEX VI Representative producer markets for apples Belgium : Germany : Sint-Truiden Hamburg Bonn Tettnang Heilbronn Stade France : Italy : Montauban NÃ ®mes Angers Bolzano Cuneo Ferrara Verona Luxembourg Geldermalsen Luxembourg: The Netherlands : Goes Utrecht 158 Official Journal of the European Communities ANNEX VII Representative producer markets for sweet oranges Italy : Catania Siracusa Reggio Calabria ANNEX VIII Representative producer markets for mandarins Italy : Catania Palermo Siracusa Taranto ANNEX IX Representative producer markets for lemons Italy : Catania : Palermo Siracusa Messina